IN THE SUPREME COURT OF THE STATE OF NEVADA


                        TON VINH LEE, AN INDIVIDUAL,                             No. 82516
                        Appellant,
                        vs.                                                         FliL
                        INGRID PATIN, AN INDIVIDUAL; AND
                        PATIN LAW GROUP, PLLC, A NEVADA
                        PROFESSIONAL LLC,
                        Res • ondents.                                         BY

                                                ORDER OF AFFIRMANCE

                                    This is an appeal from a district court order granting summary
                       judgment in a defamation action. Eighth Judicial District Court, Clark
                       County; Gloria Sturman, Judge.
                                    At the time relevant to this case, appellant Ton Vinh Lee owned
                       two dental practices, one of which was Summerlin Smiles.              Reginald
                       Singletary passed away after a wisdom tooth extraction at Summerlin
                       Smiles.    Lee was not Singletary's treating dentist.         Represented by
                       respondent Ingrid Patin, Singletary's spouse sued the treating dentists,
                       Sumnerlin Smiles, and Lee for wrongful death. Following a seven-day jury
                       trial, the jury found in favor of Lee personally and assigned 50 percent of
                       the liability to one of the treating dentists, 25 percent of the liability to
                       Summerlin Smiles, and 25 percent of the liability to Singletary. The jury
                       awarded the plaintiff approximately 3.4 million dollars in damages.
                                   Summerlin Smiles and one treating dentist moved for judgment
                       as a rnatter of law. The district court granted the motion, which the plaintiff
                       appealed. We reversed the district court's order. Singletary v. Lee, No.
                       66278, 2016 WL 6106882 (Nev. Oct. 17, 2016) (Order Affirming in Part,
                       Reversing in Part and Remanding).

SUPREME COURT
        OF
     NEVADA


(0) I947A    .15Z4a,
                                   While the appeal was pending in the wrongful death case, Lee
                       became aware that the Patin Law Group had posted the following statement
                       on its website:
                                   DENTAL MALPRACTICE/WRONGFUL DEATH—
                                   PLAINTIFF'S VERDICT $3.4M, 2014
                                   Description: Singletary v. Ton Vinh Lee, DDS, et al.
                                   A dental malpractice-based wrongful death action
                                   that arose out of the death of Decedent Reginald
                                   Singletary following the extraction of the No. 32
                                   wisdom tooth by Defendants on or about April 16,
                                   2011. Plaintiff sued the dental office, Summerlin
                                   Smiles, the owner, Ton Vinh Lee, DDS, and the
                                   treating dentists, Florida Traivai, DMD and Jai
                                   Park, DDS, on behalf of the Estate, herself and
                                   minor son.
                       Based on this statement, Lee filed a defamation lawsuit against Patin and
                       her law firm. Patin moved for summary judgment,' and the district court
                       granted the motion after finding that Lee had admitted each sentence in
                       the statement was true and that the fair-report privilege applied.2
                                   Lee appeals, arguing the statement is defamatory when
                       considered on the whole because it omits the verdict in Lee's favor and
                       therefore falsely implies that Lee, personally, was found liable in the
                       wrongful death case. Lee further contends the statement is not protected
                       by the fair-report privilege because it is not fair and accurate with respect
                       to Lee. We disagree.




                             1Patin moved for summary judgment multiple times, but we address
                       only the motion the district court granted.

                             2Patin Law filed a joinder to Patin's motion. For purposes of this
                       order, we refer to the respondents collectively as Patin.
SUPREME COURT
       OF
   NEVADA

                                                            2
  194 7A    •rtrk...
                               We review the grant of summary judgment de novo. Wood v.
                Safeway, Inc., 121 Nev. 724., 729, 121 P.3d 1026, 1029 (2005). Summary
                judgment is proper if the pleadings and all other evidence on file
                demonstrate that no genuine issue of material fact exists and that the
                moving party is entitled to judgment as a matter of law. Id. We have long
                recognized that a fair, accurate, and impartial report of judicial proceedings
                will enjoy absolute immunity from defamation claims. Adelson v. Harris,
                133 Nev. 512, 515, 402 P.3d 665, 667 (2017); Sahara Gaming Corp. v.
                Culinary Workers Union Local 226, 115 Nev. 212, 21.5, 984 P.2d 164., 166
                (1999). The fair-report privilege may extend to any person reporting on a
                judicial proceeding from material that is publicly available.           Sahara
                Garning, 115 Nev. at 215, 984. P.2d at 166. But either the report's context
                or its attribution must make "it apparent to an average reader that [the]
                document draws from judicial proceedings." Adelson, 133 Nev. at 516, 402
                P.3d at 668.

                               We conclude this statement falls within the fair-report privilege
                as set out in Sahara Gaming and Adelson. Lee admitted in his deposition
                that the individual components of the statement were true. Cf. Chowdhry
                v. NLVH, Inc., 109 Nev. 478, 484, 851 P.2d 459, 463 (1993) (concluding
                statements that were true considered in context were not defamatory). The
                statement is a report of a judicial proceeding and it accurately attributes
                the case name. Cf. Adelson, 133 Nev. at 518, 402 P.3d at 669-70 (considering
                whether a hyperlink provided adequate attribution to bring a report within
                the fair report privilege). Notably, too, Lee's professional corporation—Ton
                V. Lee, DDS, PC—was doing business as Summerlin Smiles, and
                Summerlin Smiles was found liable. Although the statement omits mention
                of Lee's personal victory at trial, the statement clarifies that the wrongful

SUPREME COURT
      OF
    NEVADA


(0) 19411Ý.
                      death action arose from a wisdom tooth extraction and that Lee was not one
                      of the treating dentists, thereby indicating he was not personally to blame.

                      Finally, the statement neutrally represents the basic facts of the case
                      without any attempt to editorialize. Cf. Lubin v. Kunin, 117 Nev. 107, 115,
                      17 P.3d 422, 427-28 (2001) (concluding a report was not privileged where it
                      presented only one side of the case and evidenced the reporter's bias). We
                      therefore conclude the district court did not err by granting summary
                      judgment in Patin's favor,3 and accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.




                                              Parraguirre


                                        ;79      J
                      Hardesty                                  Stiglich




                      Cadish                                    Silver




                      PICKERING, J., dissenting;
                                 The question presented is whether the district court erred by
                      granting summary judgment on the grounds that Patin's statement could


                           In light of our disposition, we do not reach Lee's additional
                           3

                      arguments.
SUPREME COURT
        OF
     NEVADA

                                                            4
(01 I947A    adiVID
                     not be defamatorily construed, either because it is technically accurate or
                     under the fair-report privilege. It is only a limited subset of cases where
                     "imputations are so clearly innocent or so clearly defamatory that the court
                     is justified in determining the question itself." Restatement (Second) of
                     Torts § 614 cmt. d (Am. Law Inst. 1.977). Where a reasonable person could

                     read a statement as either defamatory or not, it is for the jury to determine
                     which reading to give. Id. Patin's statement falls into the latter category.
                                 The statement appeared on a law firm's internet webpage. The
                     page is titled "Settlement-Verdict," then gives a paragraph about the firm,
                     and then sets out another heading, "Recent Settlements and Verdicts." The
                     summary reprinted by the majority is separately set out as the first listed
                     example, under the heading:


                     DENTAL MALPRACTICE/WRONGFUL DEATH-PLMNTIFF'S VERDICT $3.4M, 2014
                     Description: Singletary v. Ton Vinh Lee, DDS, et al.


                     A hasty but nonetheless reasonable reader might well stop at this

                     blockbuster headline—especially if the reader was searching for Ton Vinh
                     Lee's name on the internet—and take the heading to mean that Patin's
                     plaintiff recovered $3.4. million from Ton Vinh Lee, DDS, for dental
                     malpractice he committed, causing a patient's wrongful death. See Las
                     Vegas Sun, Inc. v. Franklin, 74 Nev. 282, 287, 329 P.2d 867, 870 (1958)
                     (considering the defamatory effect of a headline independent of an article

                     because "Mlle text of a newspaper article is not ordinarily the context of its
                     headline, since the public frequently reads only the headline"); Restatement
                     (Second) of Torts § 563 app'x vol. 4 (Reporter's Notes) (Am. Law Inst. 1981)
                     (collecting cases and noting that "a headline . . . may give undue emphasis
                     to a part of what is said and so convey to hasty readers a defamatory
SUPREME COURT
        OF
     NEVADA


(0i 1R47A    4,07.
                           meaning apart from the context"). This reader, a nonlawyer, would have no
                           reason to see the description as a case caption, especially since no court or
                           case number were given, and might well move on to find another dentist
                           besides Lee. But while Lee was in fact a named defendant in the case, the
                           jury found in his favor.
                                           Neither does the summary that follows the headline nullify this
                           reasonable misreading. Though literally accurate, the summary omits any
                           mention of the trial outcome as to Lee. Thus, even assuming our reader
                           goes any further than the headline before writing Lee off, the summary's
                           technical accuracy does not necessarily neutralize the statement's
                           defamatory implication as a whole. Rosen v. Tarkanian, 135 Nev. 436, 440,
                           453 P.3d 1220, 1224 (2019) (criticizing a defendant for "ignor[ing] the gist
                           of the statements and instead attempt[ind to parse each individual word .
                           . . for its truthfulness" and noting that "it is not the literal truth of each
                           word or detail used in a statement which determines whether or not it is
                           defamatory; rather, the determinative question is whether the 'gist or sting'
                           of the statement is true or false") (internal quotation marks omitted)
                           (quoting Oracle USA, Inc. v. Rimini St., Inc., 6 F. Supp. 3d 1108, 1131 (D.
                           Nev. 201.4)).
                                           Because   a   reasonable       reader   could   understand Patin's
                           statement to have a defamatory meaning, the question of whether Patin
                           could rely on its truth as a defense or the fair-report privilege is one for the
                           jury. Restatement (Second) of Torts § 619 cmt. b (Am. Law Inst. 1977)
                           (noting that questions as to the truth of a statement "are for the jury to
                           determine unless the facts are such that only one conclusion can reasonably
                           be drawn"); id. at § 611 cmt. f (noting that for a statement to be sufficiently
                           fair, accurate, and impartial, "it is necessary that nothing be omitted or

SUPREME COURT
         OF
     NEVADA


Ji   ql 7,1   er,:W.pro.
                                                                      6
                misplaced [so] as to convey an erroneous impression to those who hear or
                read it"). The reading to be given the webpage entry as to Lee is thus for
                the jury, not the court. I would reverse the grant of summary judgment on
                this record, and therefore respectfully dissent.




                                                    Pickering




                cc:   Hon. Gloria Sturman, District judge
                      Persi J. Mishel, Settlement Judge
                      Resnick & Louis, P.C./Las Vegas
                      Nettles Morris
                      Claggett & Sykes Law Firm
                      Doyle Law Group
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                      7
0.)) 1947A